                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

HERDGUARD, LLC,                       )
                                      )
        Plaintiff,                    )
                                      )             Case No.
v.                                    )       5:16-cv-468-JMH-EBA
                                      )
NXT GENERATION PET, INC., et          )        MEMORANDUM OPINION
al.,                                  )             AND ORDER
                                      )
        Defendants.                   )

                                  ***
        This matter is before the Court upon the motion of Plaintiff

Herdguard, LLC, for attorneys’ fees.         [DE 119].   Herdguard argues

that they are contractually entitled to attorneys’ fees as the

prevailing party in this action for breach of contract.

        In response, Defendant NXT Generation Pet, Inc., does not

dispute that Herdguard is contractually entitled to attorneys’

fees.     Instead, NXT argues that Herdguard has failed to meet its

burden of proving the amount of attorneys’ fees to which it is

entitled.    [DE 122].

        Herdguard replied and provided unredacted invoices as proof

of its attorneys’ fees. [DE 123]. Subsequently, the Court allowed

additional briefing considering the unredacted invoices were filed

in Herdguard’s reply in support of the motion.           [DE 124].

        Having   reviewed   the   motions,   supplemental   briefing,   and

unredacted invoices, Herdguard’s motion for attorneys’ fees [DE

19] is GRANTED IN PART and DENIED IN PART.          Since the Mutual NDA
is governed by New Jersey law, the substantive law of the state of

New Jersey should govern the calculation of attorneys’ fees and

costs in this action.    Herdguard, as the prevailing party in this

litigation, is contractually entitled to reasonable attorneys’

fees and costs related to this action.           But some of Herdguard’s

requested fees and costs must be deducted for various reasons.

Thus, Herdguard is entitled to $48,562.50 in attorneys’ fees and

$3,758.71 in costs, for a total sum of $52,321.21.

                    I.    Procedural Background

     Plaintiff Herdguard, LLC, filed this action for breach of

contract, breach of the duty of good faith and fair dealing, unjust

enrichment, tortious interference with business relationships, and

civil conspiracy against five Defendants in Garrard Circuit Court.

[DE 1-1].   The initial complaint sought actual damages, punitive

damages, and attorneys’ fees. The action was removed to this Court

based on diversity jurisdiction.       [DE 1].

     Through various voluntary dismissals and grants of summary

judgment, the action was reduced to a single breach of contract

count against Defendant NXT Generation Pet, Inc. [See DE 18, Order

(Dismissing claims against Eco-Shell); DE 25, Order (Dismissing

claims against Pura Naturals); DE 90, Memorandum Opinion and Order

(Dismissing all claims against Jason Riccardi, dismissing certain

counts against Vermont Soap and granting Vermont Soap’s motion for

summary judgment, and granting in part and denying in part NXT’s

                                   2
motion for summary judgment)].        As a result, the only remaining

claim was Herdguard’s breach of contract claim against NXT arising

from alleged violation of the non-circumvention clause of the non-

disclosure agreements (“NDAs”).       [See DE 90].

        A trial by jury on the remaining breach of contract dispute

was held on March 26, 2019, and March 27, 2019.      [DE 112; DE 114].

The jury returned a verdict for Herdguard and awarded $120,000 in

damages to Herdguard.     [DE 117].

        Now, Herdguard claims that it is contractually entitled to

attorneys’ fees from NXT as the prevailing party in this action.

[DE 119].     The Mutual NDA provides that “[i]n the event of any

legal proceeding between the parties arising out of or related to

this Agreement, the prevailing party shall be entitled to recover,

in addition to any other relief awarded or granted, its costs and

expenses (including reasonable attorneys’ fees and expert witness’

fees) incurred in any such proceeding.”        [DE 68-14 at 2, Pg ID

859].     The Mutual NDA is governed by New Jersey law.   [Id.].

        NXT does not dispute that Herdguard is entitled to fees.   The

only dispute is whether Herdguard has provided sufficient proof of

its requested attorneys’ fees in this action.

                 II.   Legal Standard and Governing Law

        The parties contend that federal common law provides the

appropriate method for calculating attorneys’ fees in this matter.

This understanding is supported by an unpublished Sixth Circuit

                                      3
decision.       See Graceland Fruit, Inc. v. KIC Chems., Inc., 320 F.

App'x 323, 328 n. 6 (6th Cir. 2008).                 But “Graceland conflicts

with     a    longstanding    principle       in   Sixth   Circuit    law:     State

substantive law governs contract interpretation.”                    In re Black

Diamond Min. Co., LLC, No. 13-cv-125-ART, 2014 WL 4104101, at *3

(E.D. Ky. Aug. 6, 2014) (citing In re Martin, 761 F.2d 1163, 1167–

68 (6th Cir. 1985)).         The Mutual NDA at issue in this action is

governed by New Jersey law.

        Since “[c]ontract interpretation is—and traditionally has

been—an issue of state law,” In re Black Diamond, 2014 WL 4104101

at *3 (citing Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373

F.3d    807    (6th   Cir.   2004)),   the     better   approach     is   to   apply

substantive New Jersey state law rules for calculating attorneys’

fees.    Thus, in this case, the substantive state law of New Jersey

should provide the appropriate method for calculating attorneys’

fees since the Mutual NDA is governed by New Jersey law.

                                III.    Analysis

        New Jersey generally follows the “American Rule,” under which

litigants must bear their own litigation costs and attorneys’ fees.

Innes v. Marzano-Lesnevich, 136 A.3d 108, 113 (N.J. 2016). But New

Jersey law also allow parties to contractually agree to shift the

costs and fees of litigation to the prevailing party in a lawsuit.

Litton Indus., Inc. v. IMO Indus., Inc., 982 A.2d 420, 427-28 (N.J.

2009) (“In general, New Jersey disfavors the shifting of attorneys’

                                          4
fees. . . . However, a prevailing party can recover those fees if

they   are   expressly    provided    for   by   statute,   court    rule,   or

contract.” (internal citations and quotations omitted)).                 This

Court has broad discretion in awarding attorneys’ fees under a

valid contractual authorization for an award of such fees.                   See

Graceland Fruit, 320 F. App’x at 325 (quoting United States Fid.

& Guar. Co. v. Braspetro Oil Servs. Co., 369 F.3d 34, 74 (2d Cir.

2004)).

                  A.    Calculation of Attorneys’ Fees

       Under New Jersey law, a two-step approach is used to determine

a reasonable dollar amount of attorneys’ fees.              First, the Court

must determine “whether the party seeking the fee prevailed in the

litigation.”     Litton Indus., Inc., 982 A.2d at 386.           Second, the

Court must calculate the lodestar, “which is that number of hours

reasonably expended by the successful party's counsel in the

litigation, multiplied by a reasonable hourly rate.”             Id.

       New   Jersey   Rule   of   Professional   Conduct    1.5(a)   provides

factors to be considered in determining the reasonableness of

attorneys’ fees.       Those factors are:

       (1) the time and labor required, the novelty and
       difficulty of the questions involved, and the skill
       requisite to perform the legal service properly;
       (2) the likelihood, if apparent to the client, that the
       acceptance of the particular employment will preclude
       other employment by the lawyer;
       (3) the fee customarily charged in the locality for
       similar legal services;
       (4) the amount involved and the results obtained;

                                       5
      (5) the time limitations imposed by the client or by the
      circumstances;
      (6) the nature and length of the professional
      relationship with the client;
      (7) the experience, reputation, and ability of the
      lawyer or lawyers performing the services;
      (8) whether the fee is fixed or contingent.

Furst v. Einstein Moomjy, Inc., 860 A.2d 435, 447-48 (N.J.

2004) (quoting RPC 1.5(a)).

      Even so, “[t]he documentation offered in support of the hours

charged must be of sufficient detail and probative value to enable

the court to determine with a high degree of certainty that such

hours were actually and reasonably expended in the prosecution of

the litigation.”   United Slate, Tile & Composition Roofers, Damp

& Waterproof Workers Ass’n, Local 307 v. G & M Roofing & Sheet

Metal Co., 732 F.2d 495, 502 n.2 (6th Cir. 1984); accord Rendine

v. Pantzer, 661 A.2d 1202, 1227 (N.J. 1995). Otherwise, this Court

cannot determine the appropriate amount of attorneys’ fees and

costs in the action.

(1)   Herdguard is a Prevailing Party

      In the present case, Herdguard is entitled to an award of

attorneys’ fees and costs based on the terms of the Mutual NDA as

the prevailing party. The Mutual NDA provides that “[i]n the event

of any legal proceeding between the parties arising out of or

relating to this Agreement, the prevailing party shall be entitled

to recover, in addition to any other relief awarded or granted,

its costs and expenses (including reasonable attorneys’ and expert

                                 6
witness’ fees) incurred in any such proceeding.”     [DE 68-14 at 2,

Pg ID 859].     Thus, the Mutual NDA clearly provides that, in the

event of litigation arising out of the Mutual NDA, the prevailing

party is entitled to recover costs and fees.

(2)   Calculating the Lodestar

        To calculate the lodestar amount, the Court must multiply the

number of compensable hours by a reasonable hourly rate.    In order

to do that, the Court must first determine a reasonable hourly

rate.     Then, the Court must determine the appropriate amount of

compensable hours expended by Herdguard in this matter.

a.      Reasonable Hourly Rate

        First, the Court must determine a reasonable hourly rate for

the services provided in this action.    To that end, the Court must

consider the factors in New Jersey Rule of Professional Conduct

1.5(a).1

        Initially, the Court reiterates that counsel for Herdguard

reached a favorable outcome in this action, a $120,000 award after

a jury trial.       This litigation included multiple depositions,

dispositive motions, and a jury trial.       While the primary legal

claim was for breach of contract, this action involved complex

consideration of multiple contractual documents, correspondence

between various individuals and entities, and the application of


1 The Court acknowledges that the individual factors are not
considered in the same order as they are presented in RPC 1.5(a).
                                   7
multiple states’ laws.    This required a significant amount of time

and labor on behalf of Herdguard’s attorneys.          Moreover, counsel

for   Herdguard   litigated   the   matter   from    beginning    to   end,

maintaining an attorney-client relationship for approximately 2.5

years.    Still, there is no evidence to suggest that the client was

aware of the apparent likelihood that this case would preclude

counsel from employment in other cases.

      Next, the Court is instructed to consider whether the fee was

fixed or contingent.     In this matter, the attorneys for Herdguard

agreed to work on a hybrid contingency fee agreement, which allowed

for discounted hourly rates in exchange for a 25% contingency

award.     [See DE 126 at 9, Pg ID 1617].            As such, Herdguard

discounted many of the invoices by 50-60%.           [See id.].   In some

cases, New Jersey law may allow for a fee enhancement if the matter

was taken on a contingency fee basis, since the attorney taking

the case accepted the risk of recovering nothing if a successful

outcome was not achieved.

      Here, the Court may consider the risks involved with taking

the matter on a contingency fee basis and consider that factor

when determining a reasonable attorney fee.         Still, since a hybrid

contingency fee was used, the risk is minimized because counsel

would have recovered some fees if they were unsuccessful in this

action.



                                    8
     But that raises another question. How should the Court handle

the contingency fee requested by Herdguard?                  The Court could base

the reasonable fee in this matter off the discounted rate of

attorneys’ fees and award the full requested contingency fee to

Herdguard.    The better approach, however, is to use a reasonable,

non-discounted     rate     to    determine       the    appropriate      amount   of

attorneys’    fees   and     disregard         the    lump-sum    contingency      fee

requested by Herdguard.          This is the case for two reasons.

     One,    it   appears    that    the       contingency      fee    discounts   are

inconsistent across invoices, which makes it difficult for the

Court to determine if the reported time is reasonable.                       This is

especially true considering that certain redactions and deductions

are required.

     Two, counsel for Herdguard has submitted information about

the normal hourly rate charged for services of this nature.                    Thus,

if the Court calculates a reasonable fee based on the full, non-

discounted rate for attorneys’ services, it will ensure that the

attorneys are fairly compensated at a reasonable rate for the time

expended in this action, without requiring the Court to award the

requested contingency fee amount.                    This method ensures a more

accurate    calculation     of    the   reasonable        fee    for   the   services

provided.

     As such, the Court will not award the $24,000 contingency fee

amount requested in invoice 7951.                 [See DE 123-2 at 31, Pg ID

                                           9
1581].   Instead, the Court will determine a reasonable fee based

on the rate proposed by counsel, the prevailing market rate for

similar services, and the factors in RPC 1.5(a).

     Moreover, the Court must consider the reasonableness of the

rates proposed by counsel in support of the fee application.                   A

complicating factor here is that multiple attorneys—who charge

different rates—worked on this case for Herdguard.                    Herdguard

asserts that “[t]he usual billing rates of Regard Law Group [] are

$350 for Andre Regard, $150-$200 for associates, and $75 for

administrative work.”        [DE 126 at 9, Pg ID 1617].

     The invoices do contain item codes for each entry.                  Still,

this makes it extremely difficult for the Court to determine a

reasonable fee based on the rates charged by counsel.                 The Court

is unable to determine the meaning of some of the item codes on

the invoices.

     Additionally, it is unclear from the invoices which attorneys

worked   on    which   entries.    For      instance,   Andre   Regard   is   an

experienced trial attorney.           But the relevant experience of the

associates who worked on this case or the exact billable rate for

said associates is unclear.       In fact, at the non-discounted rates,

Regard   Law   Group   may   charge    anywhere   from   $350   and    $75    for

professional services based on the type of service rendered and

the attorney working on a given task.



                                       10
      As such, in addition to the rates submitted by counsel, the

Court may look to the prevailing rate for similar services in the

community.      In fact, New Jersey law requires that the Court

consider the prevailing rate “‘for similar services by lawyers of

reasonably comparable skill, experience, and reputation’ in the

community.”     Furst, 860 A.2d at 447 (quoting Rendine, 661 A.2d at

1226).

      Here, Herdguard did not submit affidavits or any proof about

the prevailing rates for attorneys’ fees for similar services in

the community.       As a result, the Court must look to fee awards in

similar cases in the Eastern District of Kentucky.

      NXT cites two cases to support its contention that $192.50 is

a reasonable blended rate in this action.               But these cases are

unavailing.

      First, NXT cites a recent opinion from the Western District

of Kentucky for the proposition that $235 is a reasonable rate for

an   attorney   in    a    breach   of   contract   action.   See   Heartland

Materials, Inc. v. Warren Paving, Inc., No. 5:16-cv-146-TBR, 2019

WL 1576990 (W.D. Ky. Apr. 11, 2019) (publication pending).2               But

context matters.          It is true that the attorney for the Plaintiff

in the Heartland case was awarded a rate of $235 per hour.             Id. at


2 The Court notes that, at the time of writing this memorandum
opinion and order, an appeal is pending in Heartland Materials.
The appeal is currently docketed as No. 19-5510 before the United
States Court of Appeals for the Sixth Circuit.
                                         11
7.    But the parties agreed that $235 per hour was a reasonable

market rate for an attorney practicing in Morganfield, Kentucky.

Id.   Additionally, the plaintiff’s attorney at issue had agreed to

charge a rate of $200 per hour in addition to a contingency fee.

Id.   NXT excludes the Heartland court’s finding that fees between

$400 and $230 per hour were reasonable for attorneys from a large

law firm based in Louisville, Kentucky.       Id. at 3.

      Thus, Heartland is not persuasive based on the facts and

circumstances in this case. A reasonable market rate for counsel

based in an urban area like Lexington is likely higher than the

rate charged by counsel in a rural community like Morganfield.

Furthermore, the Heartland court found that rates between $400 and

$230 per hour were reasonable for attorneys based in Louisville.

      Second, NXT cites GATX Corp. v. Appalachian Fuels, LLC, for

the proposition that a rate of $225 for experienced attorneys and

a rate of $150 for associates is a reasonable rate.             See No. 09-

cv-041-DLB, 2011 WL 3104070 (E.D. Ky. July 8, 2011).              But it is

important to look at the reasons that the court found these rates

reasonable.    In   GATX,   the   court   found   that   GATX    “failed   to

demonstrate either that an out-of-town specialist was necessary,

or that the fees charged by Chicago-based counsel were reasonable

in light of the nature of this matter.”       Id. at *3.       Additionally,

the court found that local counsel’s performance was adequate in

a relatively simple breach of contract action.           Id.    As a result,

                                    12
the court applied the rate charged by GATX’s local counsel in

Maysville, Kentucky.        Id. at *4.

     Again, the GATX decision is not compelling based on the facts

before the Court in this case.           If $225 per hour was a reasonable

fee for an experienced attorney at a law firm in a rural community

like Maysville in 2010, as the GATX court concluded, then it

follows   that   a   rate    of   $300    or   more   is    reasonable   for   an

experienced attorney at a law firm in Lexington, Kentucky in 2019.

     In similar types of litigation, courts in the Eastern District

of Kentucky have awarded rates of $300 per hour for experienced

attorneys and between $150 and $180 per hour for associates.               See,

e.g., Doe v. Kentucky, ex rel. Tilley, No. 3:15-cv-014-GFVT-EBA,

2018 WL 1629108 at *1 (E.D. Ky. Apr. 4, 2018) (granting $300 per

hour to an experienced attorney in an action brought under 42

U.S.C. § 1983); Laney v. Getty, No. 5:12-cv-306-DCR, 2014 WL

5167528, at *3 (E.D. Ky. Oct. 14, 2014) (awarding $300 rate for

experienced      attorney     and   $180       rate   for     less-experienced

associate); Am. Canoe Ass'n v. City of Louisa, 683 F. Supp. 2d

480, 488 (E.D. Ky. 2010) (finding $300 rate for partner-level work,

$150 rate for associate-level work, and $75 rate for paralegal

work appropriate).

     Thus, it appears that rates awarded in similar cases in the

Eastern District of Kentucky do not differ greatly from the non-

discounted rates charged by the Regard Law Group.               Here, however,

                                         13
the Court must determine a reasonable blended rate for the time

incurred    in   this   action   since    the   Court   cannot   conclusively

determine how many hours were spent by each attorney.                To that

end, the Court finds that a $300 rate would be reasonable for the

services of Andre Regard.          Mr. Regard is an experienced trial

attorney working with an office located in Lexington, Kentucky.

Additionally, a $175 hourly rate is appropriate for the work of

associates in this matter based on the non-discounted rates that

Regard Law Group charges for the work of associates.             The average

of these rates is $237.50.

        Still, under New Jersey law, the Court may also consider the

fact that Regard Law Group took some risk by taking the case on a

hybrid contingency fee basis.            Here, Regard Law Group accepted

some risk because if they were unsuccessful in the suit, Regard

would have only recovered a portion of the fee for the services

rendered in this action.         Thus, to account for the acceptance of

this risk, the Court will allow for a limited premium and award a

reasonable fee of $250 per hour in this action.

        The Court acknowledges that in City of Burlington v. Dague,

the United States Supreme Court held that enhancement of the

lodestar amount based on a case being taken on a contingency was

impermissible under the fee-shifting statutes at issue.              See 505

U.S. 557, 567 (1992).      But Dague is easily distinguished from this

case.     In Dague, the United States Supreme Court was addressing

                                     14
whether    enhancement     for    contingency   was   appropriate   under

statutory fee-shifting provisions under § 702(e) of the Solid Waste

Disposal Act or § 505(d) of the Federal Water Pollution Control

Act.    See id. at 559.    But the holding pertaining to fee-shifting

provisions under federal statutes is not relevant here.

       Here, the Court is addressing whether enhancement of the rate

of attorneys’ fees is appropriate based on the law of the state of

New Jersey.    The New Jersey Supreme Court carefully evaluated the

holding in Dague and nonetheless “concluded that a counsel fee

awarded under a fee-shifting statute cannot be ‘reasonable’ unless

the lodestar, calculated as if the attorney's compensation were

guaranteed irrespective of result, is adjusted to reflect the

actual risk that the attorney will not receive payment if the suit

does not succeed.”        See Rendine, 661 A.2d at 1228.       Thus, New

Jersey law allows for enhancement of the lodestar amount to account

for risks assumed for taking a case on a contingent basis, even

considering the holding in Dague.

       In sum, a fee of $250 per hour is reasonable in this action

based on the success achieved in this matter, the complexity of

the legal issues involved, the rates proposed by counsel, and the

prevailing market rate in this district for legal services.

b.     Appropriate Numbers of Hours Expended

       Next, the Court must determine the appropriate number of hours

expended in this action.         To that end, the Court must determine

                                     15
that the party moving for attorneys’ fees was the prevailing party

in the litigation. Still, the party moving for fees, the Plaintiff

in this matter, must provide sufficient documentation “to enable

the court to determine with a high degree of certainty that such

hours were actually and reasonably expended in the prosecution of

the litigation.”    United Slate, Tile & Composition Roofers, 732

F.2d at 502 n.2.

       Here, there is no doubt that the Plaintiff was the prevailing

party in this litigation.     Herdguard succeeded on their breach of

contract claim against NXT after a jury trial.

       Herdguard’s invoices reflect 242.2 total hours worked in this

litigation.    Still, for various reasons, some of these reported

hours must be deducted from the final total.    After reviewing the

voluntary deductions and invoices, the Court will deduct 47.95

hours from Herdguard’s compensable time.       These deductions are

explained in the subsections below.

i.     Voluntary Deductions

       Herdguard has decided to voluntarily deduct or strike some

hours from the submitted invoices.      [DE 126 at 3-4, Pg ID 1611-

12].     These voluntary deductions are reflected in the Table 1

below.




                                  16
Table 1 — Voluntary Deductions

     Pg ID of       Invoice          Hours                 Explanation
      Invoice        Number        Deducted
   Pg ID 1555,        6707             2               Voluntary deduction
   final entry
   Pg ID 1559,        6979               0.5           Voluntary deduction
  fourth entry
Pg ID 1560, all       7014            0.5              Voluntary deduction
Pg ID 1561, all       7090           2.25              Voluntary deduction
   Pg ID 1563,        7185           1.25              Voluntary deduction
    first and
  second entry
   Pg ID 1565,        7259           0.75              Voluntary deduction
 first, second,
   and part of
   final entry
   Pg ID 1578,        7887                3            Voluntary deduction
    first and
  second entry
   Total hours                       10.25
     deducted


ii.    Redactions

       Herdguard has redacted some of the explanations for the

professional    services     rendered.         These    redactions   make    it

impossible for the Court to determine whether the reported time

spent is reasonable or compensable.

       Some of the Herdguard invoices contain entries where the

service date and description of the professional service rendered

are completely redacted.      [DE 123-2 at 6-7, 9, 14, Pg ID 1556-57,

1559, 1564].     The hours reported for these completely redacted

entries will be deducted from the total amount of reported hours.

       Additionally, some of the Herdguard invoices contain entries

that   have   descriptions    of   the    professional     service   rendered

                                     17
partially redacted.          [Id. at 4-5, 12, Pg ID 1554-55, 1562].             The

time    reported       for     these       partially-redacted,      block-billed

descriptions of the professional service rendered must also be

deducted because the partial redactions make it impossible for the

Court to determine how much time was spent on the reported,

unredacted professional service and how much time was spent on the

redacted professional service.

       For example, on invoice number 6637, the professional service

rendered on the first line of the invoice says “abcd efgh ijkl

mnop research, client call.”           [Id. at 4, Pg ID 1554].          The partial

redaction results in two issues.

       First,    the   redaction       renders     the    explanation      of   the

professional service insufficient.              Simply put, the description of

an activity as “research” does not provide the Court sufficient

information to determine whether the reported time was reasonable.

While   the     Plaintiff     does   not    have   to    provide   an    exhaustive

explanation of the service rendered, it must provide the Court

enough information “to enable the court to determine with a high

degree of certainty that such hours were actually and reasonably

expended in the prosecution of the litigation.”                    United Slate,

Tile & Composition Roofers, 732 F.2d at 502 n.2.                        The partial

redaction results in an explanation that is insufficient to meet

the Plaintiff’s burden to demonstrate entitlement to the reported

hours in the above example.

                                           18
        Second, the partial redaction makes it impossible for the

Court to determine how much of the reported quarter hour was spent

on research as opposed to a client call.                The Court will not guess

at how much time was spent on the client call as opposed to

“research.”      As    a    result,     the    entire   time    reported   for    the

partially redacted entries will be deducted from the total amount

of reported time.          The deductions due to redaction are reflected

in Table 2 below.3

Table 2 — Redactions

       Page ID of      Invoice            Hours                Explanation
         Invoice        Number          Deducted
      Pg ID 1554,        6637             0.25             Partial redaction
      first entry
    Pg ID 1556, all        6827             6             Complete redaction
    Pg ID 1557, all        6907           0.75            Complete redaction
      Pg ID 1562,          7123           0.25             Partial redaction
      first entry
      Pg ID 1559,          6979           0.25            Complete redaction
      first entry
      Pg ID 1564,          7219           0.25            Complete redaction
      final entry
      Total hours                         7.75
        deducted


iii. Deductions for Hours Reported as to Other Defendants

        Even   after       accounting     for     voluntary      deductions       and

redactions,     Herdguard      still    reported    hours      that   reflect    work

performed pertaining to claims against other Defendants.                        Here,



3 Some of the deductions due to redactions are accounted for in
Herdguard’s voluntary deductions in the deduction above. They are
not duplicated in this section.
                                          19
Herdguard is only entitled to recover fees for time spent on claims

in which it prevailed against NXT.                  This action was originally

filed against multiple defendants who were either voluntarily

dismissed from the case or who were dismissed on summary judgment.

Under New Jersey law, NXT is not required to pay for time spent on

these claims in which Herdguard did not prevail.

     Additionally,      since    New    Jersey       disfavors    attorney      fee-

shifting provisions, such provisions should be strictly construed.

Litton Indus., Inc., 982 A.2d at 406.                     Here, the Mutual NDA

provides   that   the   prevailing          party    is   entitled   to    recover

attorneys’ fees “[i]n the event of any legal proceeding between

the parties.”     [DE 68-14 at 2, Pg ID 859 (emphasis added)].                   The

Mutual   NDA   does   not    define    the    term    “parties”   used     in   this

subsection.

     Herdguard    argues     that     the    Mutual    NDA   arose   out   of   the

potential sale of the Bodyguard 360 formula and that Herdguard,

NXT, Vermont Soap, PuraNaturals, and EcoShell were all parties to

the potential sale.         Even so, only Herdguard and NXT signed the

Mutual NDA.    Thus, based on a strict reading of the contract, the

only parties bound by the provisions in the Mutual NDA, including

the fee-shifting provision, were Herdguard and NXT.

     As such, Herdguard is only entitled to recover attorneys’

fees for costs and fees arising from the legal proceeding between

Herdguard and NXT based on a strict reading of the fee-shifting

                                        20
provision in the Mutual NDA.      As a result, any remaining reported

hours for time related to claims or legal proceedings against other

Defendants, who were not parties to the Mutual NDA, must be

deducted.

        Moreover, many of the entries that report hours spent on work

pertaining to other Defendants also contain time reported in the

proceeding against NXT. Still, as the Court has already explained,

these block-billed descriptions make it impossible for the Court

to determine how much time was spent on an expense that is

recoverable under the fee-shifting provision in the Mutual NDA.

        For example, on Invoice 6945, Herdguard lists the following

description of professional service rendered, “Draft complaint;

research on Pura Naturals.”       [DE 123-2 at 8, Pg ID 1558].           The

invoice lists a total of 1.5 hours spent on this professional

service.     Herdguard may recover fees for time spent drafting the

complaint against NXT in this action.            But Herdguard may not

recover fees for time spent researching Pura Naturals, another

Defendant who was voluntarily dismissed from the action [DE 25]

because Herdguard did not prevail against Pura Naturals and Pura

Naturals is not a party to the Mutual NDA’s fee-shifting provision.

With block billing, it is impossible for this Court to determine

how much of the 1.5 hours spent on this professional service was

spent    drafting   the   complaint   as   opposed   to   researching   Pura

Naturals.     As such, the Court must deduct the entire entry for

                                      21
these block-billed descriptions that contain only some compensable

time.

        Of course, the United States Supreme Court has expressly

prohibited district courts from determining fees based on the

success or failure of individual claims where the claims arose

from a common core of facts or related legal concepts.              See Hensley

v. Eckerhart, 461 U.S. 424, 434-35 (1983).               But Hensley may be

distinguished from this case.       The Hensley court was addressing an

award of attorneys’ fees in a case brought under the Civil Rights

Attorney's Fees Awards Act of 1976.         Here, on the other hand, the

Court is applying New Jersey law, which disfavors attorney fee-

shifting     provisions   and   requires    that      Courts   construe    such

provisions strictly. As was previously discussed, the Mutual NDA’s

fee-shifting provision provides that the prevailing party is only

able    to   recover   attorneys’   fees   in   the    event   of    any   legal

proceeding between the parties.           The only parties to the Mutual

NDA were Herdguard and NXT.         As such, the Court will only allow

Herdguard to recover costs for time spent working on claims against

NXT, not other Defendants who were not parties to the Mutual NDA.

        Finally, NXT argues that some of the time entries related to

depositions should be deducted from the compensable time because

they pertain to claims on which Herdguard did not prevail.                  [DE

125-1 at 4, Pg ID 1606].



                                     22
      Multiple depositions were taken in July 2018.       Some of the

deponents were Vermont Soap employees.       Still, those cost entries

need not be redacted just because they were of Vermont Soap

officials.     It is true that these depositions partially pertained

to claims against Vermont Soap.        Still, the information from the

depositions of Vermont Soap officials contained information about

whether NXT and Vermont Soap engaged in a business relationship

after the Mutual NDA was signed.         These facts were relevant to

Herdguard’s substantive breach of contract claim against NXT.         As

such, the Court will not redact time related to depositions.

      Table 3 below reflects the hours that are deducted based on

the reported time pertaining to other Defendants against whom

Herdguard either did not prevail or who were not parties to the

Mutual NDA.4

Table 3 — Deductions for Hours Pertaining to Other Defendants

     Page ID of      Invoice       Hours            Explanation
       Invoice        Number     Deducted
    Pg ID 1558,        6945         1.5        Herdguard did not
    first entry                                prevail against Pura
                                               Naturals


4 Defendants Pura Natural and Eco Shell were voluntarily dismissed
from the action by Herdguard. [See DE 17; DE 25]. It is unclear
whether these dismissals were the result of a settlement or whether
these Defendants were dismissed for some other reason. Still, the
stipulation of dismissal as to Eco Shell says that “the respective
parties [are] responsible for their own attorney fees and costs
incurred related to this matter.” [DE 17 at 1, Pg ID 103]. Thus,
at least as to Eco Shell, it appears that Herdguard agreed to bear
its own costs and fees, regardless of whether it was a prevailing
party on those claims.
                                  23
  Pg ID 1562,            7123              0.5            Herdguard did not
  final entry                                             prevail against Eco
                                                          Shell
  Pg ID 1571,            7549              0.5            Herdguard did not
  final entry                                             prevail against
                                                          Vermont Soap.
   Pg ID 1573,           7644                  2          Herdguard did not
     first and                                            prevail against
 fourth entries                                           Vermont Soap.
   Pg ID 1575,           7723              0.5            Deducted time reported
    second and                                            for correspondence
  third entries                                           with Mark Moseley,
                                                          counsel for Vermont
                                                          Soap.
  Pg ID 1578,            7887                  4          Fourth entry: “review
   fourth and                                             NXT and Vermont Soap
 fifth entries                                            Responses.

                                                          Fifth entry: “Review
                                                          motion for summary
                                                          judgment filed by
                                                          defendants.”
                                                          Presumably
                                                          “defendants” included
                                                          Vermont Soap.

                                                          Again, Herdguard did
                                                          not prevail against
                                                          Vermont Soap.
  Total hours                                  9
    deducted


iv.   Deductions for Inadequate Descriptions

      Some   of   the    reported       hours      must   be   deducted   from   the

recoverable       amount     based        on       insufficient     descriptions.

Ultimately, while Plaintiff need not go into extensive detail,

Plaintiff     must      provide     a    sufficient        description     of    the

professional service rendered.            Otherwise, the Court is unable to




                                         24
determine    if     the   reported     amount     of     time    is    reasonable       or

compensable.

     For example, “research” is an inadequate description of the

professional      service   rendered.           Another    judge      on     this    Court

explained    that    descriptions       such    as     “continued      research”       are

“sufficiently       descriptive       when   previous      entries         describe    the

subject of the research.”         Laney, 2014 WL 5167528, at *4.                    The rub

here, however, is that Plaintiff fails to describe the subject of

the research in any of the entries.                    This leaves the Court to

wonder about the subject of the research or which client the

research applied to.        As a result, time reported for conclusory or

cursory professional service descriptions like “research” must be

deducted from the awarded fees because the Court is unable to

determine if the fee is reasonable based on these insufficient

descriptions.

     Additionally,        some    descriptions          fail    to    provide       enough

meaningful     information       to     allow     the     Court       to    review     the

reasonableness of the entry.             For example, “Case work and draft

letter” [See DE 123-2 at 2, Pg ID 1552], is an insufficient

description because it fails to specify what work was actually

being performed or to which Defendant the service applies.

     Finally, to the extent that block-billed professional service

descriptions      contain    insufficient         detail,       the        entire    entry

containing an insufficient description must be deducted because,

                                         25
based on the insufficient description, the Court is unable to

determine how much time was spent on each activity.                  The table

below reflects deductions due to inadequate professional service

descriptions.

Table 4 — Deductions for Insufficient Descriptions

    Pg ID of         Invoice         Hours                   Explanation
     Invoice          Number       Deducted
  Pg ID 1552,          6569            1               “Case work and draft
  third entry                                              letter” is an
                                                            insufficient
                                                            description.
  Pg ID 1553,         6601           0.25                  “Client call;
   only entry                                             research” is an
                                                            insufficient
                                                             description
   Pg ID 1554,        6637           3.45                “Research” is an
     third and                                              insufficient
 fourth entries                                             description.
   Pg ID 1558,        6945           3.75             “research and drafting
    second and                                           complaint” is an
  third entries                                             insufficient
                                                        description due to
                                                             “research.”
  Pg ID 1565,         7259               3               “Research” is an
  final entry                                               insufficient
                                                            description.
  Total hours                        11.45
    deducted


     Additionally,    NXT      objects       to    “client   meeting”      as   an

insufficient description. [See DE 125-1 at 2, Pg ID 1604]. Still,

while this description may leave some detail to be desired, counsel

for the Plaintiff had an obligation to meet with their clients

early during the case.          The hours reported for these client

meetings do not appear unreasonable.              Additionally, since NXT was


                                    26
the initial Defendant in this action, it is highly likely that the

claims against NXT were discussed at these meetings.       As a result,

the Court will not redact entries for “client meetings” due to

insufficient descriptions.

v.      Reductions for Excessive Time

        NXT argues that the hours reported by Herdguard for responding

to NXT’s motion for summary judgment are excessive and must be

reduced.    [DE 125 at 10, Pg ID 1597].    In support of this argument,

NXT points out that Herdguard’s response in opposition [DE 65] was

only thirteen pages in length, contains only five pages of legal

argument, and does not contain any citation to legal authority in

the argument section.        [DE 125 at 10, Pg ID 1597].   As a result,

NXT contends that the nineteen hours reported for responding to

NXT’s motion for summary judgment should be reduced by at least

half.

        In its sur-surreply, Herdguard fails to specifically address

NXT’s argument that the time spent responding to the motion for

summary     judgment   was   excessive.    Herdguard   simply   makes   a

generalized argument that all the reported hours are reasonable.

[See DE 126 at 7-8, Pg ID 1615-16].       This suggests that Herdguard

does not have an adequate response to NXT’s argument on the

excessiveness of the hours reported for the response to NXT’s

motion for summary judgment.



                                     27
       Here, NXT is correct that the hours reported by Herdguard for

responding to NXT’s motion for summary judgment are excessive.

Herdguard’s response to NXT’s motion for summary judgment is only

thirteen pages.     [See DE 65].        The substantive legal analysis

section of the response in opposition contains very little, if

any, legal analysis of outside authorities and primarily cites

directly to the non-disclosure agreements at issue in the case.

[See id. at 7-13, Pg ID 442-48].          As such, it simply does not

appear reasonable that Herdguard’s attorneys spent nineteen hours

responding to NXT’s motion for summary judgment.

       New Jersey law allows courts to exclude or reduce hours that

are not reasonably expended if they are excessive or redundant.

See Rendine, 661 A.2d at 1226.

       As a result, the Court will reduce the number of hours

reported for responding to NXT’s motion for summary judgment by

50%.    For the sake of consistency, the deduction is reflected in

the table below.

Table 5 – Deduction for Excessive Time

     Pg ID of       Invoice        Hours             Explanation
      Invoice        Number      Deducted
   Pg ID 1577,        7863          9.5             Deduction for
 second, third,                                  excessive amount of
    and fourth                                    time reported for
      entries                                           task.
   Total hours                      9.5
     deducted




                                   28
c.      Calculating the Lodestar

        The lodestar is calculated by multiplying the number of

compensable hours incurred by the reasonable rate of attorneys’

fees.         Here, Herdguard reported spending 242.2 hours on this

action.       After       deducting    47.95     hours,       the    total      number    of

compensable hours is 194.25.                After multiplying the number of

compensable hours by the rate of $250 per hour, Herdguard is

entitled to a total of $48,562.50 in attorneys’ fees.

                      B.    Calculation of       Reasonable Costs

        In     addition      to    attorneys’      fees,        Herdguard        is      also

contractually entitled to recover costs as the prevailing party in

this litigation.           [See DE 68-14 at 2, Pg ID 859 (“[T]he prevailing

party    shall       be    entitled    to   recover       .    .    .    its    costs    and

expenses.”)].          Herdguard’s invoices reflect $4,983.36 in total

costs.       NXT has objected to two of the cost entries.

        First, NXT objects to an entry in the amount of $1,224.65 on

invoice 7863, which says only “Vermont Soap.                       [See DE 123-2 at 27,

Pg ID 1577].         NXT claims that this entry is for a cost related to

a claim against Vermont Soap, not NXT.

        But    the    primary     issue   with    the   entry       is   that    it     lacks

sufficient detail, making it impossible for the court to determine

if this cost is compensable.                Herdguard did take depositions of

Vermont Soap officials.               While those depositions were partially

related to the claims asserted by Herdguard against Vermont Soap,

                                            29
the Vermont Soap depositions were also relevant to the claims

against NXT. The problem here, however, is that the lack of detail

makes it impossible to decipher the reported cost.                 Was this a

cost associated with the deposition at Vermont Soap?                Is it for

travel    to    the   Vermont   Soap   location?   Is   it    a    duplicate?

Unfortunately, it is impossible to definitively answer any of these

questions based on the limited detail in the description.                As a

result, this entry must be redacted from the compensable costs.

        Second, NXT objects to an entry in the amount of $891.15 on

invoice 7644, which says “Hughes court reporter.”            [Id. at 23, Pg

ID 1573].      NXT contends that it is unclear to which deposition the

cost pertains.        Still, as the Court has already explained, these

depositions were relevant to the substantive claims.              As such, the

Court will not redact the entry for “Hughes court reporter” on

invoice 7644.

        In sum, Herdguard is contractually entitled to recover costs

as the prevailing party in this litigation.         Herdguard’s request

for attorneys’ fees, as reflected in the motion and invoices,

includes $4,983.36 in costs and expenses not related to attorneys’

fees.     One of these cost entries, $1,224.65 for “Vermont Soap,”

lacks sufficient detail and must be deducted.       After deducting the

aforementioned entry, Herdguard is entitled to $3,758.71 in costs

related to this litigation.



                                       30
                               III.   Conclusion

     After    applying   the    lodestar    approach    outlined     under   New

Jersey law, and accounting for deductions to ensure that the

reported   hours   are   reasonable       and    compensable,    Herdguard   is

entitled to $48,562.50 in attorneys’ fees and $3,758.71 in costs.

Accordingly, IT IS ORDERED as follows:

     (1) Herdguard’s motion for attorneys’ fees [DE 19] is GRANTED

IN PART and DENIED IN PART;

     (2)     Herdguard   is    entitled     to   $48,562.50     in   reasonable

attorneys’ fees as the prevailing party in this action;

     (3)     Herdguard is entitled to $3,758.71 in reasonable costs

as the prevailing party in this action; and

     (4)     The Court will enter separate judgment consistent with

this memorandum order and opinion and the jury’s verdict.

     This the 15th day of July, 2019.




                                       31
